UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7979



WILLIE ALBERT SULLIVAN,

                                              Plaintiff - Appellant,

          versus


LEROY CARTLEDGE; SCOTT LEWIS; BUSH; DAVIS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   C. Weston Houck, Senior District
Judge. (CA-03-1091-8-12)


Submitted:   March 10, 2005                 Decided:   March 15, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Albert Sullivan, Appellant Pro Se. Steven Michael Pruitt,
MCDONALD, PATRICK, TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Willie   Albert   Sullivan   appeals    the   district   court’s

orders accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying

his motion to reconsider.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Sullivan v. Cartledge, No. CA-03-1091-8-12

(D.S.C. Mar. 8, 2004; Nov. 5, 2004).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED




                                - 2 -